DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Amendment
The amendment filed 12/22/2020 has been entered.  Claims 10, 12, 15 and 18 have been amended; claims 11 and 16 have been canceled; and new claim 19 has been added.  Claims 10, 12-15 and 17-19 remain pending in the application.  Claims 10, 15 and 18 are no longer interpreted under 35 U.S.C. 112(f) based on Applicant’s amendments to these claims.  The rejections of claims 11 and 16 under 35 U.S.C 112(a) are moot based on Applicant’s cancellation of these claims.  The subject matter of previous claims 11 and 16 as originally filed, now included in amended claims 10, 15 and 18 and new claim 19, no longer fail to comply with the written description requirement based on Applicant’s amendment to the specification to include the subject matter. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 10, 12-15 and 17-19 have been considered, but are moot in view of the new grounds of rejection set forth herein.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US PG Pub 2016/0087709 A1, hereinafter “Horiuchi”), in view of Zhang et al. (US PG Pub 2014/0071936, hereinafter “Zhang”), and further in view of Gao et al. (US PG Pub 2019/0037554 A1, hereinafter “Gao”).
	Regarding claim 10, Horiuchi teaches a terminal (FIG. 10; ¶ [0035]), comprising: a receiver (FIG. 10 reception section 201) that receives higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling) and downlink control information (DCI) (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI), the higher layer signaling including configuration information (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal , the DCI including symbol information (¶ [0063] the selected DMRS mapping pattern reads on DCI including symbol information; FIG. 3, ¶ [0016] illustrates and discloses a DMRS mapping pattern that includes OFDM symbols in the time domain); and a processor (FIG. 10 demodulation section 203; ¶ [0155] – [0156] functional blocks, such as the demodulation section 203, is implemented as a processor) that controls reception of a demodulation reference signal based on the configuration information and the symbol information (¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern . . . and performs channel estimation using the DMRSs {interpreted as the demodulation section controls reception of the DMRS based on information indicated the DMRS mapping pattern and the DMRSs (i.e. symbols) themselves}; FIG. 11A illustrates, for example, a DMRS mapping pattern whereby a UE receives a first DMRS A transmitted in symbols 5 and 6 of a first slot; see ¶ [0121]). 
Horiuchi does not explicitly teach that the higher layer signaling is RRC signaling and does not teach wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.  
In analogous art, Zhang teaches that DMRS configuration information can be received via higher layer signaling which is RRC signaling (¶ [0205]) . . . it is also possible that using UE specific higher layer signaling such as RRC signaling to notify a UE about the indexes (group IDs) of DMRS random seed (for the UE) . . .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS mapping pattern candidates using higher layer signaling that is RRC signaling as taught by Zhang.   One would have been motivated to do so in order to ensure no loss in signaling transmission due to RRC having its own signaling protection mechanism, thereby minimizing retransmissions which increases system throughput.   (Zhang ¶ [0205])
 wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by higher layer signaling (¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference signal is mapped}; time duration of the triggered downlink DMRS; resource allocation for the downlink DMRS; and candidate symbol position(s) on which the downlink DMRS occupies in the downlink TTI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Zhang to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE, which maximizes battery power.  

	Regarding claim 12, the combination of Horiuchi,  Zhang  and Gao, specifically Horiuchi, teaches wherein an additional demodulation reference signal is further mapped (FIG. 11A, ¶ [0121] illustrates that in addition to DMRS A mapped as shown, an additional DMRS C is also mapped in symbols 5 and 6 of a first slot) and the additional demodulation reference signal is configured by the RRC signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling (i.e. RRC signaling as taught by the combination of Horiuchi and Zhang); FIG. 11A illustrates an example of the DMRS mapping patterns.  Thus, the additional DMRS C included in the mapping pattern of FIG. 11A is configured by the higher layer signaling), and the processor controls reception of the additional demodulation reference signal (¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern.

	Regarding claim 18, Horiuchi teaches a base station (FIG. 9, ¶ [0096]), comprising: a transmitter (FIG. 9 transmission section 106) that transmits higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling) and downlink control information (DCI) (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI), the higher layer signaling including configuration information (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal . . .  (DMRS mapping pattern candidates reads on configuration information)), the DCI including symbol information (¶ [0063] the selected DMRS mapping pattern reads on DCI including symbol information; FIG. 3, ¶ [0016] illustrates and discloses a DMRS mapping pattern that includes OFDM symbols in the time domain); and a processor (FIG. 9 reference signal configuration section 101; ¶ [0155] – [0156] functional blocks, such as the reference signal configuration section 10, are implemented as a processor) that maps a demodulation reference signal based on the configuration information and the symbol information (¶ [0097] Reference signal configuration section 101 generates DMRSs. In addition, reference signal configuration section 101 determines a DMRS mapping pattern for each terminal 200. Specifically, reference signal configuration section 101 selects some candidates from all of the mapping patterns. In addition, reference signal configuration section 101 determines a final DMRS mapping pattern for each subframe.  See FIG. 3 and ¶ [0016] 
Horiuchi does not explicitly teach that the higher layer signaling is RRC signaling.  
In analogous art, Zhang teaches that DMRS configuration information can be transmitted via higher layer signaling which is RRC signaling (¶ [0205]) . . . it is also possible that using UE specific higher layer signaling such as RRC signaling to notify a UE about the indexes (group IDs) of DMRS random seed (for the UE) . . .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS mapping pattern candidates using higher layer signaling that is RRC signaling as taught by Zhang.   One would have been motivated to do so in order to ensure no loss in signaling transmission due to RRC having its own signaling protection mechanism, thereby minimizing retransmissions which increases system throughput.   (Zhang ¶ [0205])
  The combination of Horiuchi and Zhang does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by higher layer signaling (¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Zhang to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE which maximizes battery power.  

	Regarding claim 19, Horiuchi teaches a wireless communication system comprising a base station (FIG. 9, ¶ [0096]) and a terminal (FIG. 10; ¶ [0035]), wherein the base station comprises: transmitter (FIG. 9 transmission section 106) that transmits higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling) and downlink control information (DCI) (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI), the higher layer signaling including configuration information (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal . . .  (DMRS mapping pattern candidates reads on configuration information)), the DCI including symbol information (¶ [0063] the selected DMRS mapping pattern reads on DCI including symbol information; FIG. 3, ¶ [0016] illustrates and discloses a DMRS mapping pattern that includes OFDM symbols in the time domain); and a first processor (FIG. 9 reference signal configuration section 101; ¶ [0155] – [0156] functional blocks, such as the reference signal configuration section 10, are that maps a demodulation reference signal based on the configuration information and the symbol information (¶ [0097] Reference signal configuration section 101 generates DMRSs. In addition, reference signal configuration section 101 determines a DMRS mapping pattern for each terminal 200. Specifically, reference signal configuration section 101 selects some candidates from all of the mapping patterns. In addition, reference signal configuration section 101 determines a final DMRS mapping pattern for each subframe.  See FIG. 3 and ¶ [0016] which illustrate and disclose a DMRS mapping pattern that includes OFDM symbols in the time domain {interpreted as the reference signal configuration section/controller maps a DMRS based on the DMRS mapping pattern candidate/configuration information and the DMRS mapping pattern/actual symbols of the DMRS}), wherein the terminal comprises: a receiver (FIG. 10 reception section 201) that receives the higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling) and the DCI (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI); and a second processor (FIG. 10 demodulation section 203; ¶ [0156] – [0157] functional blocks, such as the demodulation section 203, is implemented as a processor) that controls reception of a demodulation reference signal based on the configuration information and the symbol information (¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern . . . and performs channel estimation using the DMRSs {interpreted as the demodulation section controls reception of the DMRS based on information indicated the DMRS mapping pattern and the DMRSs (i.e. symbols) themselves}; FIG. 11A illustrates, for example, a DMRS mapping pattern whereby a UE receives a first DMRS A transmitted in symbols 5 and 6 of a first slot; see ¶ [0121]). 
RRC signaling and does not teach wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.  
	In analogous art, Zhang teaches that DMRS configuration information can be communicated via higher layer signaling which is RRC signaling (¶ [0205]) . . . it is also possible that using UE specific higher layer signaling such as RRC signaling to notify a UE about the indexes (group IDs) of DMRS random seed (for the UE) . . .)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS mapping pattern candidates using higher layer signaling that is RRC signaling as taught by Zhang.   One would have been motivated to do so in order to ensure no loss in signaling transmission due to RRC having its own signaling protection mechanism, thereby minimizing retransmissions which increases system throughput.   (Zhang ¶ [0205])
	The combination of Horiuchi and Zhang does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.
	In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by higher layer signaling (¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Zhang to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE which maximizes battery power.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, in view of Zhang, in view of Gao, and further in view Seo et al. (US PG Pub 2012/0207084 A1, hereinafter “Seo”).
Regarding claim 13, the combination of Horiuchi, Zhang and Gao does not explicitly teach the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another signal.
In analogous art, Seo teaches the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another signal (¶ [0129] discloses that the eNB restricts an R-PDCCH resource element to a resource elements which does not overlap with all resources that can be used in DM-RS transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi, Zhang and Zhou to restrict overlapping of DMRS and other signals mapped to the same resource element as taught by Seo.  One would have been motivated to do so in order to decrease overhead of the UE, thereby maximizing UE resources.  (Seo ¶ [0128])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, in view of Zhang, in view of Gao, and further in view of Bendlin et al. (US PG Pub 2018/0110041 A1, hereinafter “Bendlin”).
	Regarding claim 14, the combination of Horiuchi and Zhang does not explicitly teach the demodulation reference signal is mapped to a position more rearward than a physical resource reserved for another signal in a time direction.
	In analogous art, Bendlin teaches the demodulation reference signal is mapped to a position more rearward than a physical resource reserved for another signal in a time direction (¶ [0042] Note that it may be possible that the DMRS pattern dynamically changes from subframe to subframe either due to pre-specified rules or because of explicit signaling in the downlink control information (DCI) scheduling the associated PUSCH transmission. For example, in some subframes the DMRS pattern may shift by P symbols to the left/right to avoid collision with other synchronization or reference signal (i.e. a  DMRS pattern shifted by P symbols to the left reads on DMRS mapped to a position more rearward than a physical resource reserved for another signal in a time direction)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi, Zhang and Zhou to map the DMRS to a resource element other than a resource element to which a synchronization signal or other reference signal is mapped at taught by Bendlin.  One would have been motivated to do so in order for the DMRS to avoid collision with the synchronization signal or other reference signal, thereby ensuring that the DMRS signal is received by the UE so that the UE can provide channel estimates to the base station.  (Bendlin ¶ [0042])

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub 2016/0112994 A1, hereinafter “Wang”) in view of Zhang, and further in view of Gao.
Regarding claim 15, Wang teaches a terminal (FIG. 10 terminal 200), comprising: a processor that maps a demodulation reference signal (FIG. 10 mapping section 212 or control section 205; ¶ [0293] functional blocks used in the description of the embodiments are implemented as a processor; FIG. 4A first DMRS in legacy DRMS pattern mapped in the subframe) to a physical resource of an uplink signal based on configuration information and symbol information (¶ [0125] Terminal 200 . . . acquires the control signal (UL grant) intended for the terminal. When the UL grant includes a DPI (DMRS pattern indicator which reads on configuration information (see ¶ [0122])), terminal 200 (control section 205) determines a specific DMRS pattern to be used by terminal 200 (i.e. terminal determines the pattern of DMRS assigned to resource elements) from a plurality of candidate DMRS patterns on the basis of the DPI.  Terminal 200 . . . generates a DMRS used for the PUSCH transmission (reads on uplink signal) according to the specific DMRS pattern {interpreted as the terminal maps a DMRS to a physical resource of a PUSCH transmission/uplink signal based on the DPI/configuration information and specific DMRS pattern/symbol information}), the configuration information being configured by higher layer signaling (¶ [0066] It is assumed that candidate DMRS patterns selectable by DPI are previously indicated to terminal 200 via higher layers), the symbol information being configured by downlink control information (DCI) (¶ [0279] discloses that the base station indicates DMRS patterns (i.e. symbol information) configured by DCI  to the terminal); and a transmitter (FIG. 10 radio transmitting section 215) that transmits the uplink signal to which the demodulation reference signal is mapped (¶¶ [0125] – [0126] discloses that the terminal generates a DMRS used for the PUSCH transmission according to the specific DMRS pattern and the base station receives the PUSCH transmitted from terminal).
Wang does not explicitly teach that the higher layer signaling is RRC signaling.  
In analogous art, Zhang teaches that DMRS configuration information can be configured via higher layer signaling which is RRC signaling (¶ [0205]) . . . it is also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang for DMRS mapping pattern candidates to be configured using higher layer signaling that is RRC signaling as taught by Zhang.  One would have been motivated to do so in order to ensure no loss in signaling transmission due to RRC having its own signaling protection mechanism, thereby minimizing retransmissions which increases system throughput.   (Zhang ¶ [0205])
The combination of Wang and Zhang does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by the RRC signaling.
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped is configured by higher layer signaling (¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference signal is mapped}; time duration of the triggered downlink DMRS; resource allocation for the downlink DMRS; and candidate symbol position(s) on which the downlink DMRS occupies in the downlink TTI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and 

	Regarding claim 17, the combination of Wang, Zhang and Gao, specifically Wang, teaches wherein an additional demodulation reference signal is further mapped (FIG. 4A second DMRS in legacy DRMS pattern mapped in the subframe {i.e. additional to the first DMRS in the pattern), and the additional demodulation reference signal is configured by the RRC signaling (¶ [0066] It is assumed that candidate DMRS patterns selectable by DPI are previously indicated to terminal 200 via higher layers).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Namgoong et al. (US PG Pub 2017/0288837 A1) – discloses method and apparatus for multiplexing reference signals for multiple input multiple output (MIMO) layers; and
Yamamoto et al. (US PG Pub 2019/0020455 A1) – discloses a base station base station determining a number of DMRS partitions or a number of symbol repetitions that expresses the number of DMRS symbols to transmit consecutively with respect a NB-IoT terminal. The number of DMRS partitions or the number of symbol repetitions may be indicated from the base station to the terminal through a terminal-specific higher layer, or by using the downlink control channel for NB-IoT.
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413